Matter of Moran v Crowley (2016 NY Slip Op 07962)





Matter of Moran v Crowley


2016 NY Slip Op 07962


Decided on November 23, 2016


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 23, 2016
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

JOHN M. LEVENTHAL, J.P.
CHERYL E. CHAMBERS
LEONARD B. AUSTIN
HECTOR D. LASALLE, JJ.


2015-06182
2015-06183
 (Docket No. O-16364/14)

[*1]In the Matter of Catherine Moran, respondent,
vPeter Crowley, appellant.


Tennille M. Tatum-Evans, New York, NY, for appellant.
Aiello & Cannick, Maspeth, NY (Jennifer Arditi of counsel), for respondent.

DECISION & ORDER
Appeals by Peter Crowley from (1) an order of fact-finding and disposition of the Family Court, Queens County (John M. Hunt, J.), dated June 15, 2015, and (2) an order of protection of that court, also dated June 15, 2015. The order of fact-finding and disposition, after a fact-finding hearing, found that Peter Crowley committed the family offense of harassment in the second degree and directed him to comply with the order of protection. The order of protection directed him, inter alia, to stay away from the petitioner until and including June 14, 2017.
ORDERED that the order of fact-finding and disposition and the order of protection are affirmed, without costs or disbursements.
The allegations asserted in a petition in a family offense proceeding must be supported by a fair preponderance of the evidence (see Family Ct Act § 832; Matter of Polizzi v McCrea, 129 AD3d 733; Matter of Charalambous v Zohios, 125 AD3d 963; Matter of Maiorino v Maiorino, 107 AD3d 717). The determination of whether a family offense was committed is a factual issue to be resolved by the Family Court (see Matter of Polizzi v McCrea, 129 AD3d at 733; Matter of Maiorino v Maiorino, 107 AD3d at 717; Matter of Kanterakis v Kanterakis, 102 AD3d 784, 785). The court's determination regarding the credibility of witnesses is entitled to great weight on appeal, and will not be disturbed if supported by the record (see Matter of Maiorino v Maiorino, 107 AD3d 717). Here, contrary to the appellant's contention, a fair preponderance of the credible evidence supports the Family Court's determination that he committed the family offense of harassment in the second degree, warranting the issuance of an order of protection against him (see Family Ct Act § 832; Penal Law § 240.26[1]; Matter of Polizzi v McCrea, 129 AD3d 733; Matter of Silva v Silva, 125 AD3d 869; Matter of Messana v Messana, 115 AD3d 860).
LEVENTHAL, J.P., CHAMBERS, AUSTIN and LASALLE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court